IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,885


EX PARTE SHAKARA ROBERTSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W11-71053-Y(A) IN THE CRIMINAL DISTRICT COURT NO. SEVEN  

FROM DALLAS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of failure to register
as a sex offender and sentenced to three years' imprisonment.  He did not appeal his conviction. 
	Applicant contends that his sentence in this case was enhanced by a prior conviction for
aggravated robbery. (1)  He further alleges that the aggravated robbery conviction has since been
vacated by this Court on the basis of actual innocence.  Therefore, the Applicant contends that the
sentence in this cause must be vacated as well because the enhancement paragraph is no longer valid.
	Applicant is entitled to relief.   The judgment in Cause No. W11-71053-Y(A) in the Criminal
District Court No. Seven of Dallas County is set aside, and Applicant is remanded to the custody of
the Sheriff of Dallas County to answer the charges as set out in the indictment.  The trial court shall
issue any necessary bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: September 26, 2012
Do not publish
1.  The Applicant pled guilty pursuant to a plea agreement with the State.  It should also be
noted that, because his underlying sex offense was indecency with a child by contact, a sexually
violent offense as defined by Article 62.001(6)(A) of the Code of Criminal Procedure, the
Applicant faced a third degree felony punishment range under Article 62.102(b)(2) without the
enhancement paragraph.